 



EXHIBIT 10.13
DEAN FOODS COMPANY
2007 RESTRICTED STOCK UNIT (“RSU”)
AWARD AGREEMENT
     This AGREEMENT (this “Agreement”), effective as of the date indicated on
the Notice of Grant delivered herewith (the “Notice of Grant”), is made and
entered into by and between Dean Foods Company, a Delaware corporation (the
“Company”), and the individual named on the Notice of Grant (“you”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Company has adopted and approved the
Dean Foods Company Third Amended and Restated 1989 Stock Awards Plan (the
“Plan”), which Plan was approved as required by the Company’s stockholders and
provides for the grant of Options, Restricted Stock and other stock-based Awards
to certain selected Employees and Non-Employee Directors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined in this Agreement
shall have the meanings set forth in the Plan; and
     WHEREAS, during your employment, and based upon the position you hold with
the Company and/or its Subsidiaries that makes you eligible to receive this
Award, you have acquired and will continue to acquire, by reason of your
position, substantial knowledge of the operations and practices of the business
of the Company;
     WHEREAS, the Company desires to assure that, to the extent and for the
period of your service and for a reasonable period thereafter, it may maintain
the confidentiality of its trade secrets and proprietary information, goodwill
and other legitimate business interests, each of which could be compromised if
any competitive business were to secure your services; and
     WHEREAS, the Awards provided for under the Plan are intended to comply with
the requirements of Rule 16b-3 under the Exchange Act; and
     WHEREAS, the Committee has selected you to participate in the Plan and has
awarded the restricted stock units (“RSUs”) described in this Agreement to you.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, and as an inducement to you to
continue as an employee of the Company (or its Subsidiaries), you and the
Company hereby agree as follows:
     1. Grant of Award. The Company hereby grants to you and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
the number of RSUs shown on the Notice of Grant, effective as of the date
indicated on the Notice of Grant (the “Date of Grant”). Each RSU represents the
right to receive one share of the Company’s
2007 Grant
Dairy Group and Corporate

 



--------------------------------------------------------------------------------



 



Common Stock, subject to the terms and conditions set forth in the Plan and in
this Agreement. The shares of Common Stock that are issuable upon vesting of the
RSUs granted to you pursuant to this Agreement are referred to in this Agreement
as “the Shares.” Subject to the provisions of Sections 2(c), 3(b) and 7 hereof,
this Award of RSUs is irrevocable and is intended to conform in all respects
with the Plan.
     2. Vesting.
          (a) Regular Vesting. Except as otherwise provided in the Plan or in
this Section 2, your RSUs will vest ratably in five equal annual increments
commencing on the first anniversary of the Date of Grant.
          (b) Accelerated Vesting.
               (1) Notwithstanding the vesting schedule in Section 2(a) above,
100% of the unvested RSUs subject to this Award will become fully vested, on the
date specified below, if the Volume Weighted Average Price (as defined below) of
the Company’s Common Stock equals or exceeds $67.30 per share for any 60
consecutive trading days (the “Stock Performance Target”). For purposes of this
Agreement, “Volume Weighted Average Price” means, for any given 60 consecutive
trading days:

  (i)   the aggregate sales price of all trades of Common Stock during such
60 day period,         divided by     (ii)   the total number of shares of
Common Stock traded during such 60 day period.

If the Stock Performance Target is achieved, 100% of your unvested RSUs subject
to this Award will become automatically vested on the later of (i) August 12,
2009, or (ii) the trading day on which the Stock Performance Target is achieved.
The failure of the Common Stock to achieve the Stock Performance Target will not
prevent your RSUs from vesting in accordance with Section 2(a) or 2(b)(2) of
this Agreement.
               (2) In addition to the vesting provisions contained in Sections
2(a) and 2(b)(1) above, your RSUs will automatically and immediately vest in
full upon a Change in Control.
          (c) Forfeiture of Unvested RSUs. Notwithstanding the provisions of
Sections 2(a) and 2(b) above or any provisions of the Plan to the contrary, if
your employment with the Company or any Subsidiary terminates for any reason
(including, without limitation, by reason of your death, permanent or total
disability, Qualifying Retirement or other retirement) before all or any portion
of the RSUs subject to this Award have vested, the unvested RSUs will be
immediately forfeited and neither you nor your estate will have any further
rights to such unvested RSUs or the Shares represented by those forfeited RSUs.
2007 Grant
Dairy Group and Corporate

-2-



--------------------------------------------------------------------------------



 



     3. Distribution of Shares.
          (a) Distribution Upon Vesting. The Company will distribute to you (or
to your estate in the event that your death occurs after a vesting date but
before distribution of the corresponding Shares) the Shares of Common Stock
represented by the RSUs that vested on such vesting date as soon as
administratively practicable after such vesting date but in no event later than
the fifteenth day of the third calendar month beginning after the calendar year
in which such RSUs shall have become vested.
          (b) Forfeiture of Shares. Notwithstanding any provision of this
Agreement or the Plan to the contrary, if you are discharged from the employment
of the Company or any of its Subsidiaries for Cause (as defined below), your
rights in your RSUs whether vested or unvested and your right to receive any
undistributed Shares will be immediately and permanently forfeited. For purposes
of this Agreement, your discharge will be deemed to be “for Cause” only if you
have (i) engaged in willful and intentional misconduct or gross negligence in
the performance of, or willful neglect of, your duties, which has caused
material injury (monetary or otherwise) to the Company, or (ii) willfully and
without authorization disclosed Confidential Information (as defined below) that
resulted in or could reasonably result in material harm to the Company or any
Subsidiary, or (iii) been convicted of a felony, or (iv) violated the Company’s
Code of Ethics. The determination of whether you have been discharged for Cause
will be determined by the Board or the Committee. For purposes of this
Agreement, “Confidential Information” shall mean all business records, trade
secrets, know-how, customer lists or compilations, terms of customer agreements,
sources of supply, pricing or cost information, financial information or
personnel data and other confidential or proprietary information used and/or
obtained by you in the course of your employment with the Company or any
Subsidiary; provided that the term “Confidential Information” will not include
information which (i) is or becomes publicly available other than as a result of
a disclosure by you which is prohibited by this agreement or by any other legal,
contractual or fiduciary obligation that you may owe to the Company or any
Subsidiary, or (ii) is widely known within one or more of the industries in
which the Company or any Subsidiary operates, or you can demonstrate was
otherwise known to you prior to becoming an employee of the Company or any
Subsidiary, or (iii) is or becomes available to you on a nonconfidential basis
from a source (other than the Company or any Subsidiary, including any employee
thereof) that is not prohibited from disclosing such information to you by a
legal, contractual or fiduciary obligation to the Company or any Subsidiary.
          (c) Compliance With Law. The Company shall not be obligated to issue
your Shares upon the vesting of any RSU or otherwise unless the issuance and
delivery of such Shares complies with all relevant provisions of law and other
legal requirements including, without limitation, any applicable federal or
state securities laws and the requirements of any stock exchange upon which
shares of the Company’s Common Stock may then be listed. As a condition to the
distribution of your Shares, the Company may require you to make such
representations and warranties as may be necessary to assure the availability of
an exemption from the registration requirements of applicable federal or state
securities laws. The Company shall not be liable for refusing to issue your
Shares if the Company cannot obtain authority from
2007 Grant
Dairy Group and Corporate

-3-



--------------------------------------------------------------------------------



 



the appropriate regulatory bodies deemed by the Company to be necessary to
lawfully distribute your Shares. In addition, the Company shall have no
obligation to you, express or implied, to list, register or otherwise qualify
any of your Shares of Common Stock.
     4. Shareholder Rights. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a stockholder of the Company in respect of the Shares issuable
pursuant to this Award unless and until your Shares shall have been issued.
     5. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with vesting of any RSU or issuance of any of
the Shares subject thereto.
     6. Transfer of RSUs. The RSUs granted herein are not transferable except in
accordance with the provisions of the Plan.
     7. Covenant Not to Compete or Solicit. You acknowledge that (i) the Company
is engaged in a continuous program of research, development and production
respecting its business throughout the United States (the foregoing, together
with any other businesses in which the Company engages from the date hereof to
the date of the termination of your employment with the Company and its
Subsidiaries as the “Company Business”); (ii) your work for and position with
the Company and/or one of its Subsidiaries has allowed you, and will continue to
allow you, access to trade secrets of, and Confidential Information concerning
the Company Business; (iii) the Company Business is national and international
in scope; (iv) the Company would not have agreed to grant you this Award but for
the agreements and covenants contained in this Agreement; and (v) the agreements
and covenants contained in this Agreement are necessary and essential to protect
the business, goodwill, and customer relationships that Company and its
Subsidiaries have expended significant resources to develop. The Company agrees
and acknowledges that, on or following the date hereof, it will provide you with
one or more of the following: (a) authorization to access Confidential
Information through a new computer password or by other means, (b) authorization
to represent the Company in communications with customers and other third
parties to promote the goodwill of the business in accordance with generally
applicable Company policies and (c) access to participate in certain restricted
access meetings, conferences or training relating to your position with the
Company. You understand and agree that if Confidential Information were used in
competition against the Company, the Company would experience serious harm and
the competitor would have a unique advantage against the Company.
     In light of the foregoing and in consideration of this Award, you hereby
agree that, during the term of your employment with the Company or any
Subsidiary and for a period of two years thereafter, you will not, directly or
indirectly, individually or on behalf of any person or entity other than the
Company or any of its Subsidiaries:
2007 Grant
Dairy Group and Corporate

-4-



--------------------------------------------------------------------------------



 



          (a) Become associated with (as defined below) any company or business
(other than the Company or any Subsidiary) engaged primarily in the manufacture,
distribution, sale or marketing of any of the Relevant Products (as defined
below) in any geographical area in which the Company or any of its Subsidiaries
operates;
          (b) Approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Subsidiaries, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any Subsidiary; or
          (c) Solicit, induce, recruit or encourage, either directly or
indirectly, any employee of the Company or any Subsidiary to leave his or her
employment with the Company or any Subsidiary or employ or offer to employ any
employee of the Company or any Subsidiary. For the purposes of this section, an
employee of the Company or any Subsidiary shall be deemed to be an employee of
the Company or any Subsidiary while employed by the Company and for a period of
60 days thereafter.
     For purposes of this Agreement, the following terms shall have the meanings
indicated:
     “associated with” means to become involved or act as an owner, partner,
stockholder, investor, joint venturer, lender, director, manager, officer,
employee, consultant, independent contractor, representative or agent.
     “Customer” means any and all persons or entities who purchased any Relevant
Product from the Company or any Subsidiary during the term of your employment
with the Company or any Subsidiary and as to whom, within the course of the last
two years of your employment with the Company or any Subsidiary, (a) you or
someone under your supervision had contact or (b) you received or had access to
Confidential Information.
     “Relevant Product(s)” means (i) milk and milk-based beverages, (ii) creams
and creamers, (iii) ice cream and ice cream novelties, (iv) ice cream mix, and
(v) cultured dairy products.
     Notwithstanding the foregoing, (1) the restrictions of subsection 7(a)
above shall terminate immediately if your employment with the Company or any
Subsidiary is terminated by the Company or such Subsidiary without Cause (as
defined in Section 3(b) hereof), and (2) you are not prohibited from owning,
either of record or beneficially, not more than five percent (5%) of the shares
or other equity of any publicly traded company. Your obligation under this
Section 7 shall survive the vesting or forfeiture of your RSUs and/or the
distribution or forfeiture of the underlying Shares.
     The provisions of this Section 7 are not intended to override, supercede,
reduce, modify or affect in any manner any other non-competition or
non-solicitation agreement between you and the Company or any Subsidiary. Any
such covenant or agreement shall remain in full force and effect in accordance
with its terms. Any breach of any provision of this Section 7 will result in
immediate and complete forfeiture of your unvested RSUs and your undistributed
Shares. In
2007 Grant
Dairy Group and Corporate

-5-



--------------------------------------------------------------------------------



 



addition, you hereby agree that if you violate any provision of this Section 7,
you will return to the Company any Shares that were previously issued to you or,
if you no longer own the Shares, an amount in cash equal to the fair market
value of any such Shares on the date they were issued to you. In addition, the
Company will be entitled to injunctive and other relief to prevent or enjoin any
violation of the provisions of this Agreement. You also agree that, if you are
found to have breached any of the time-limited covenants in this Section 7, the
time period during which you are subject to such covenant shall be extended by
one day for each day you are found to have violated such restriction, up to a
maximum of two years.
     You acknowledge that you have given careful consideration to the restraints
imposed by this Agreement, and you fully agree that they are necessary for the
reasonable and proper protection of the business of the Company and its
Subsidiaries. The restrictions set forth herein shall be construed as a series
of separate and severable covenants. You agree that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period, and geographical area. Except as expressly set forth herein, the
restraints imposed by this Agreement shall continue during their full time
periods and throughout the geographical area set forth in this Agreement.
     If you have violated any provision of this Section 7 and any of the
provisions of subsections (a), (b) or (c) of this Section 7 are deemed to be
unenforceable, then (1) your unvested RSUs and undistributed Shares shall be
forfeited and (2) you hereby agree that you will return to the Company any
Shares that were previously issued to you or, if you no longer own the Shares,
an amount in cash equal to the fair market value of any such Shares on the date
they were issued to you. In addition, if any of the restrictions of this
Section 7 are deemed unenforceable as written, you and the Company expressly
authorize the court to revise, delete, or add to the restrictions contained in
this Section 7 to the extent necessary to enforce the intent of the parties and
to provide the goodwill, confidential information, and other business interests
of the Company and its Subsidiaries with effective protection.
     8. Plan Incorporated. You accept the RSUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby.
     9. Assignment of Intellectual Property Rights. In consideration of the
granting of the Option, the Participant hereby agrees that all right, title and
interest to any and all products, improvements or processes (“Intellectual
Property”) whatsoever, discovered, invented or conceived during the course of
employment with the Company or any of its Subsidiaries, relating to the subject
matter of the business of the Company or any of its Subsidiaries or which may be
directly or indirectly utilized in connection therewith, are vested in the
Company, and the Participant hereby forever waives any and all interest he or
she may have in such Intellectual Property and agrees to assign such
Intellectual Property to the Company. In addition, all writings produced in the
course of work or employment for the Company or any Subsidiary are
2007 Grant
Dairy Group and Corporate

-6-



--------------------------------------------------------------------------------



 



works produced for hire and the property of the Company and its Subsidiaries,
including any copyrights for those writings.
     10. Miscellaneous.
          (a) No Guaranteed Employment. Nothing contained in this Agreement
shall affect the right of the Company to terminate your employment at any time,
with or without Cause, or shall be deemed to create any rights to employment on
your part. The rights and obligations arising under this Agreement are not
intended to and do not affect the employment relationship that otherwise exists
between the Company and you, whether such employment relationship is at will or
defined by an employment contract. Moreover, this Agreement is not intended to
and does not amend any existing employment contract between the Company and you.
To the extent there is a conflict between this Agreement and such an employment
contract, the employment contract shall govern and take priority.
          (b) Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company at its principal executive
offices, and any notice to be given to you shall be addressed to you at the
address set forth on the attached Notice of Grant, or at such other address for
a party as such party may hereafter designate in writing to the other. Any such
notice shall be deemed to have been duly given if mailed, postage prepaid,
addressed as aforesaid.
          (c) Binding Agreement. Subject to the limitations in this Agreement on
the transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.
          (d) Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware and the
United States, as applicable, without reference to the conflict of laws
provisions thereof.
          (e) Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, in whole or in part, then the
parties shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.
          (f) Interpretation. All section titles and captions in this Agreement
are for convenience only, shall not be deemed part of this Agreement, and in no
way shall define, limit, extend or describe the scope or intent of any
provisions of this Agreement.
          (g) Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
2007 Grant
Dairy Group and Corporate

-7-



--------------------------------------------------------------------------------



 



          (h) No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.
          (i) Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.
          (j) Relief. In addition to all other rights or remedies available at
law or in equity, the Company shall be entitled to injunctive and other
equitable relief to prevent or enjoin any violation of the provisions of this
Agreement.
END OF AGREEMENT
2007 Grant
Dairy Group and Corporate

-8-